Per Curiam.

There is insufficient competent or credible proof in the record to warrant a determination that appellant had the sum of $1,500 belonging to the estate of decedent. However, we think there is evidence to justify a finding that appellant has in her possession belonging to the estate the sum of $708.20 which admittedly she received from decedent by withdrawing such sum from his bank account during his lifetime. Appellant’s claim that such sum was turned over to decedent at the hospital before his death was not satisfactorily established. Decree modified, without costs, by directing that appellant deliver to executrix the sum of $708.20 with interest. Settle order.
Glennon, J. P., Cohn, Callahan, Yan Yoorhis and Shientag, JJ., concur. Decree unanimously modified by directing that appellant deliver to executrix the sum of $708.20 with interest and, as so modified, affirmed, without costs. Settle order on notice.